Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 3/30/2020, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. application No. 15/347,443, filed on Nov. 9, 2016, now Pat. No. 10,637,675.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/20/2020, 05/27/2020, 06/29/2020, 09/23/2020, 12/31/2020, 02/25/2021 and 04/22/2021 have been entered and references cited within carefully considered.

Drawings
The drawings filed on 03/30/2021 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Pat. 10,637,675. Although the claim is not identical, they are not patentably distinct from each other because the limitations are substantially similar or even broader.  See the following table for the comparison:

 Claim 1 (instant application) 
Claim 12 (U.S. Pat. 10,637,675)
A method comprising:
A method comprising:
receiving, at a node in a communications network, a message comprising a message bit array, wherein
receiving, at a first node in a communications network, a message comprising a first message bit array, wherein
the message bit array identifies egress nodes for the message within a bit indexed explicit replication (BIER) domain of the communications network,
the first message bit array identifies egress nodes within a first bit indexed explicit replication (BIER) domain of the communications network,
a first bit position in the message bit array represents a first one or more of the egress nodes, and
the first node is configured as an egress node for the first BIER domain, 
 
the message is received via a forwarding node comprising a forwarding-node routing table, and
 
the forwarding-node routing table maps a first relative bit position in the first message bit array to the first node,
 
the first node comprises a first-node routing table mapping the first relative bit position to an operation of forwarding to a first group of destination nodes in the communications network, and
 
no bit positions in the first message bit array other than the first relative bit position are needed for identification of the first node using the routing table;
a bit value at the first bit position indicates that the message is to be forwarded to one of the first one or more of the egress nodes;
detecting a bit value of the first relative bit position in the first message bit array, wherein the first relative bit position represents the first group of destination nodes in the communications network; and

evaluating the bit value of the first relative bit position in order to determine whether to encapsulate the received message for delivery to the first group of destination nodes;

claims 2, claim 11,

wherein the advertising further identifies the first relative bit position as an anycast bit position that can also be associated with an additional node in the communications network.


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (USPub: 2015/0131660, hereinafter referred to . 

Regarding claim 1, Shepherd discloses a method comprising: 
receiving, at a node in a communications network, a message comprising a message bit array (para. 26, lines 1-6, wherein a node receives a message comprising a message bit array), wherein
the message bit array identifies egress nodes for the message within a bit indexed explicit replication (BIER) domain of the communications network (para. 46, lines 1-3, wherein bit array is used to represent  the egress nodes), 
a first bit position in the message bit array represents a first one or more of the egress nodes (para. 56, lines 1-2, wherein a BP is assigned to an egress node, to choose the specific first bit position is just a designer’s choice), and
a bit value at the first bit position indicates that the message is to be forwarded to one of the first one or more of the egress nodes (para. 48, lines 13-17 and para. 29, lines 10-14 , wherein the value indicates the node is reachable (i.e., could be forwarded) and the receivers are the egress nodes)
accessing a first forwarding table entry corresponding to the first bit position (para. 26, lines 20-23, wherein the relative bit position is determined).
Although Shepherd discloses everything as applied above,  Shepherd does not explicitly disclose determining anycast bit position whether the first bit position   However, this concept is well known in the art as disclosed by van Bemmel. In the same field of endeavor, van Bemmel discloses determining anycast bit position (para. 45, lines 4-6, wherein the V bit  position is for anycast traffic). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 
Hence, Shepherd and van Bemmel disclose 
determining whether the first bit position is an anycast bit position having multiple  corresponding forwarding table entries (Bemmel’s para. 45, lines 4-6 and Shepherd’s para. 26, lines 20-23, to determine the first bit position of the forwarding table is an anycast bit position); and 
based on a result of the determining, forwarding the message to one of the first one or more of the egress nodes (Bemmel’s para. 45, lines 4-6 and Shepherd’s para. 26, lines 20-23, to forward the message to the egress nodes based on the determination). 

Regarding claim 2, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein determining whether the first bit position is an anycast bit position comprises checking a field in the first forwarding table entry 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 

Regarding claim 3, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein determining whether the first bit position is an anycast bit position comprises checking a field in a routing table entry at the node (Shepherd’s para. 3, lines 4-10, para. 26, lines 20-23, and Bemmel’s para. 45, lines 4-6, wherein the checksum is a checking field; the relative bit position is the first bit position; the forwarding table is the routing table; the anycast bit is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 

Regarding claim 4, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
further comprising, if the first bit position is an anycast bit position, selecting a preferred forwarding table entry, from among the multiple corresponding forwarding table entries, for forwarding of the message (Shepherd’s para. 112, lines 23-24, para. 26, lines 20-23, and Bemmel’s para. 45, lines 4-6, wherein a forwarding table is selected; the relative bit position is the first bit position; and the anycast bit is determined. When a forwarding table entry is selected, it means it is a preferred choice among the multiple entries).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 

Regarding claim 5, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein selecting the preferred forwarding table entry comprises applying a load balancing procedure (Shepherd’s para. 48, lines 11-12 and 95, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been 

Regarding claim 7, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein forwarding the message to one of the first one or more of the egress nodes comprises forwarding the message according to the preferred forwarding table entry (Shepherd’s para. 112, lines 23-24. When a forwarding table entry is selected, it means it is a preferred choice among the multiple entries). 

Regarding claims 8-12 and 14, they are substantially the same as claims 1-5 and 7, except claims 8-12 and 14 are in a network device claim format. Shepherd discloses the method is implemented in network device with a network interface and a processor (elements 1422 and 1414 in Fig. 14). Because the same reasoning applies, claims 8-12 and 14 are rejected under the same reasoning as claims 1-5 and 7.

Regarding claims 15-20, they are substantially the same as claims 1-5 and 7, except claims 15-20  are in a non-transitory computer readable medium claim format. Shepherd discloses the method is implemented in network device with a processor and system memory (para. 121). Because the same reasoning applies, claims 15-20 are rejected under the same reasoning as claims 1-5 and 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of van Bemmel as applied to claims 1 and 8 above,  and further in view of Bannister (USPub: 2018/0048566, hereinafter referred to as Bannister). 

Regarding claim 6, Shepherd and van Bemmel disclose selecting the preferred forwarding table entry (Shepherd’s para. 112, lines 23-24. When a forwarding table entry is selected, it means it is a preferred choice among the multiple entries). Shepherd and van Bemmel do not explicitly disclose eliminating entries, among the multiple corresponding forwarding table entries. However, this concept is well known in the art as disclosed by Bannister. In the same field of endeavor, Bannister discloses 
eliminating entries, among the multiple corresponding forwarding table entries (para. 66, lines 11-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bannister’s method into Shepherd and van Bemmel’s invention. One of ordinary skill in the art would have been motivated that “the number of entries included in a forwarding table can be reduced without discarding routing information associated with the destination nodes tracked by the forwarding table” (para. 10, lines 2-4).
Shepherd, van Bemmel and Bannister disclose everything as applied above.  Shepherd, van Bemmel and Bannister further disclose
identifying unavailable nodes as neighbor nodes for forwarding (Shepherd’s para. 50, lines 1-6). 

Regarding claim 13, it is substantially the same as claim 6, except claim 13 is in a network device claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419